                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


EDDIE LAREECE PITTMAN                                                               PLAINTIFF

 VS.                      CASE NO. 3:19-CV-00239-DPM

NICE-PAK PRODUCTS INC                                                             DEFENDANT


                                                ORDER


       Pursuant to General Order No. 29, the Clerk has been delegated the authority to

provisionally approve Applications to Proceed In District Court Without Prepaying Fees or Costs

that are filed in Civil Rights cases under 42 U.S.C. § 2000(e) and to promptly file the Complaint.

Therefore, the Application is hereby granted.

       IT IS SO ORDERED this 26th day of August, 2019.

                                                  AT THE DIRECTION OF THE COURT
                                                  JAMES W. McCORMACK, CLERK



                                                  By: J. Kornegay
                                                      Deputy Clerk
